DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed 10/15/2021. Claim 7 has been canceled, and claims 1-6 and 8-20 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Tischi Balachandra. The examiner of record is now Examiner Madison Hughes.
Response to Amendment
The amendment filed 10/15/2021 has been entered. Applicant’s amendments to the claims have overcome the rejections of the claims under 35 U.S.C. 112(b) set forth in the non-final Office action mailed 07/23/2021. Accordingly, these rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 10/15/2021 have been fully considered.
On pages 8-11 of the remarks, applicant has argued that Fung does not disclose the limitations of claims 1 since “Fung, in its entirety, does not describe detecting a driving intervention level corresponding to a specific automated driving level of a plurality of automated driving levels of a vehicle.” The examiner respectfully disagrees, because Fung teaches a system for monitoring driver attentiveness and making corresponding adjustments to certain automatic vehicle functions; see at least Fung ¶¶ 156-157, which disclose “determining a control parameter using the body state index of the driver as well as vehicle operating information. In particular, FIG. 8 illustrates a schematic view of how the body state index can be used to retrieve a control coefficient. A control coefficient may be any value used in determining a control parameter. In some cases, the control coefficient varies as a function of body state index and is used as an input for calculating the control parameter. Examples of control coefficients include, but are not limited to: electronic stability control system coefficients, brake assist coefficients, blind spot zone warning coefficients, warning intensity coefficients, forward collision warning coefficients, lane departure warning coefficients and lane keep assist coefficients.” The “body state index” and “control parameter” correspond to the claimed “driving intervention level” and “automated driving level,” respectively. Therefore, the rejection of the claims under 35 U.S.C. § 102 as being anticipated by Fung is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9-10, 12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fung et al. (US 2012/0212353 A1), hereinafter Fung.
Regarding claim 1:
		Fung discloses the following limitations:
“A vehicle control apparatus, comprising: a driver monitoring section configured to detect a driving intervention level corresponding to a specific automated driving level of a plurality of automated driving levels of a vehicle, wherein the driving intervention level is associated with at least one driving task to control the vehicle.” (See at least Fung ¶¶ 104 and 156-157, which disclose that “body state monitoring devices” such as an optical sensor can be used to determine a driver body state index. Further, “FIGS. 8 and 9 illustrate schematic views of a general method for determining a control parameter using the body state index of the driver as well as vehicle operating information. In particular, FIG. 8 illustrates a schematic view of how the body state index can be used to retrieve a control coefficient. A control coefficient may be any value used in determining a control parameter. In some cases, the control coefficient varies as a function of body state index and is used as an input for calculating the control parameter. Examples of control coefficients include, but are not limited to: electronic stability control system coefficients, brake assist coefficients, blind spot zone warning coefficients, warning intensity coefficients, forward collision warning coefficients, lane departure warning coefficients and lane keep assist coefficients.” The “body state index” and “control parameter” correspond to the claimed “driving intervention level” and “automated driving level,” respectively.)
“and a penalty application section configured to control an output section to apply a penalty, wherein the penalty is applied based on the driving intervention level less than a threshold value.” (See at least Fung ¶¶ 167 and 289: “If the eyes of the driver are closed or partially closed for periods longer than the threshold time, response system 199 may determine that this is due to drowsiness. In such cases, the driver may be assigned a body state index that is greater than 1 to indicate that the driver is drowsy.” Further, “when the driver's body state index is 1, the warning type may be set to indicator only. In other words, when the driver is not drowsy, the warning type may be set to light-up one or more warning indicators only. When the body state index is 2, both indicators and sounds may be used. When the driver's body state index is 3, indicators and haptic feedback may be used. For example, a dashboard light may flash and the driver's seat or the steering wheel may vibrate. When the driver's body state index is 4, indicators, sounds and haptic feedback may all be used.”)
	Regarding claim 2:
Fung discloses “The vehicle control apparatus according to claim 1,” and Fung further discloses “wherein the penalty application section is further configured to apply the penalty based on that driving intervention level less than the threshold value at a transition of the specific automated driving level from a first automated driving level of the plurality of automated driving levels to a second automated driving level of the plurality of automated driving levels.” (See at least Fung ¶¶ 255 and 289: “response system 199 may set the auto cruise control status based on the body state index of the driver. For example, look-up table 3950 indicates that the auto cruise control status is set to on for body state indexes of 1, 2 and 3. Also, the auto cruise control status is set to off for body state index of 4.” Further, “When the driver's body state index is 4, indicators, sounds and haptic feedback may all be used.” In this example, the cruise control being on corresponds to the “first automated driving level,” the cruise control being off corresponds to the “second automated driving level,” and any of the “indicators, sounds and haptic feedback” correspond to the “penalty based on that driving intervention level less than the threshold level.”)
Regarding claim 4:
Fung discloses “The vehicle control apparatus according to claim 1,” and Fung further discloses the apparatus “further comprising: a notification control section configured to output an alert signal based on the driving intervention level less than the threshold value, wherein the penalty is applied based on the output of the alert signal and the driving intervention level less than the threshold value.” (See at least Fung ¶¶ 262-263 and 289: “When the body state index is 2, both indicators and sounds may be used.” Further, the system can turn off a “low speed follow status” in response to driver drowsiness, and “response system 199 could provide an audible warning that low speed follow has been deactivated.”)
Regarding claim 6:
Fung discloses “The vehicle control apparatus according to claim 1,” and Fung further discloses “wherein the penalty application section is further configured to: determine repetition of the application of the penalty; and control the output section to change the penalty based on the determination of the repetition of the application of the penalty.” (See at least Fung ¶ 148: “In some embodiments, the timing and/or intensity associated with various warning indicators (visual indicators, audible indicators, haptic indicators, etc.) could be modified according to the level of drowsiness. For example, in one embodiment, electronic pretensioning system 254 could increase or decrease the intensity and/or frequency of automatic seatbelt tightening to warn the driver at a level appropriate for the level of drowsiness.”)
Regarding claim 9:
Fung discloses “The vehicle control apparatus according to claim 1,” and Fung further discloses “wherein the application of the penalty corresponds to restriction of a specific speed limit of the vehicle.” (See at least Fung ¶ 149: “In some cases, the maximum speed at which low speed follow system 230 operates could be modified according to the level of drowsiness. Likewise, the on/off setting or the maximum speed at which cruise control system 232 can be set may be modified in proportion to the level of drowsiness.”)
	Regarding claim 10:
Fung discloses “The vehicle control apparatus according to claim 1,” and Fung further discloses “wherein  the application of the penalty corresponds to restriction of a plurality of automated driving functions of the vehicle.” (See at least Fung ¶ 160: “FIG. 10 illustrates an embodiment of a general relationship between the body state index of the driver and system status 490. The system shown here is general and could be associated with any vehicle system. For low body state index (1 or 2), the system status is ON. However, if the body state index increases to 3 or 4 the system status is turned OFF. In still other embodiments, a control parameter could be set to multiple different “states” according to the body state index.”)
Regarding claim 12:
Fung discloses “The vehicle control apparatus according to claim 1,” and Fung further discloses “wherein the penalty is applied based on one of arrival of the vehicle at a destination or a halt condition of the vehicle.” (See at least Fung ¶¶ 295-299 and 302: “in some cases, the first time to collision threshold and the second time to collision threshold may be decreased as the body state index of a driver increases.” Further, “If the time to collision is greater than the second time to collision threshold, response system 199 may enter a second warning stage at step 4564. Response system 199 may then proceed through further steps discussed below and shown in FIG. 76.” For example, “response system 199 may apply light braking automatically in order to slow the vehicle.” This teaches the penalty being applied based on a halt condition of the vehicle.)
	Regarding claim 14:
Fung discloses “The vehicle control apparatus according to claim 12,” and Fung further discloses “wherein the penalty application section is further configured to record, in a log, information associated with the penalty based on one of the arrival of the vehicle at the destination or the halt condition the vehicle.” (See at least Fung ¶ 209: “FIGS. 30 and 31 illustrate schematic views of methods of alerting a drowsy driver using visual, audible and tactile feedback for a driver… For example, in some cases, response system 199 could activate a radio, CD player, MP3 player or other audio device to play music or other sounds through speakers 2010. In other cases, response system 199 could play various recordings stored in memory, such as voices that tell a driver to wake.”)
Regarding claim 15:
Fung discloses “The vehicle control apparatus according to claim 1,” and Fung further discloses “wherein the driver monitoring section is further configured to determine that the driving intervention level is less than the threshold value based on a specific condition associated with the specific automated driving level.” (See at least Fung ¶¶ 255-257, which disclose an example for an automatic cruise control automated driving function in which “the auto cruise control status is set to on for body state indexes of 1, 2 and 3. Also, the auto cruise control status is set to off for body state index of 4.” Further, “If the auto cruise control status is determined to be on during step 3934, response system 199 may set the auto cruise control distance setting in step 3942. For example, look-up table 3946 provides one possible configuration for a look-up table relating the body state index to a distance setting. In this case, a body state index of 1 corresponds to a first distance, a body state index of 2 corresponds to a second distance and a body state index of 3 corresponds to a third distance. Each distance may have a substantially different value. In some cases, the value of each headway distance may increase as the body state index increases in order to provide more headway room for drivers who are drowsy or otherwise inattentive.”)
Regarding claim 17:
Fung discloses “The vehicle control apparatus according to claim 1,” and Fung further discloses the apparatus “further comprising: a driver's condition detection section configured to detect at least one of a driver responsiveness or a driver awakening level, wherein the driver monitoring section is further configured to detect the driving intervention level based on at least one of the driver responsiveness or the driver awakening level.” (See at least Fung ¶¶ 134-137: “FIG. 4 illustrates an embodiment of a process for controlling one or more vehicle systems in a motor vehicle depending on the state of the driver… In step 404, response system 199 may determine the driver state. In some cases, the driver state may be normal or drowsy. In other cases, the driver state may range over three or more states ranging between normal and very drowsy (or even asleep)… If, however, the driver is drowsy, response system 199 may proceed to step 408. In step 408, response system 199 may automatically modify the control of one or more vehicle systems.”)
	Regarding claim 18:
Fung discloses “The vehicle control apparatus according to claim 17,” and Fung further discloses “whereinPage 6 of 12Application No.: 16/466,704 Reply to the Office Action dated July 23, 2021the driver's condition detection section is further configured to detect at least one of the driver responsiveness or the driver awakening level based on one of a stimulus signal or an instruction signal.” (See at least Fung ¶ 149: “the distance that the collision mitigation braking system begins to brake can be lengthened or the lane keep assist system could be modified so that the driver must provide more input to the system.” This required driver input corresponds to the claimed stimulus or instruction signal.)
	Regarding claim 19:
Fung discloses “The vehicle control apparatus according to claim 18,” and Fung further discloses “wherein the driver’s condition detection section is further configured to output the instruction signal to an information processing apparatus.” (See at least Fung ¶¶ 130 and 196: “a response system could control various systems to stimulate a driver in some way (visually, orally, or through movement, for example),” where “response system 199 may receive input from various devices related to the behavior of a driver. In some cases, this information may be referred to as ‘monitoring information.’”)
	Regarding claim 20:
		Fung discloses the following limitations:
“A vehicle control method, comprising: in a vehicle control apparatus: detecting a driving intervention level corresponding to a specific automated driving level of a plurality of automated driving levels of a vehicle, wherein the driving intervention level is associated with at least one driving task to control the vehicle.” (See at least Fung ¶¶ 104 and 156-157.)
“and controlling an output section of the vehicle control apparatus to apply a penalty, wherein the penalty is applied based on the driving intervention level less than a threshold value.” (See at least Fung ¶¶ 167 and 289.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 2 above, and further in view of Hynes et al. (US 2012/0289214 A1), hereinafter Hynes.
	Regarding claim 3:
Fung discloses “The vehicle control apparatus according to claim 2,” and Fung further discloses the apparatus “further comprising: a driving support section configured to restrict the at least one driving task.” (See at least Fung ¶¶ 156-157: “FIGS. 8 and 9 illustrate schematic views of a general method for determining a control parameter using the body state index of the driver as well as vehicle operating information. In particular, FIG. 8 illustrates a schematic view of how the body state index can be used to retrieve a control coefficient. A control coefficient may be any value used in determining a control parameter. In some cases, the control coefficient varies as a function of body state index and is used as an input for calculating the control parameter. Examples of control coefficients include, but are not limited to: electronic stability control system coefficients, brake assist coefficients, blind spot zone warning coefficients, warning intensity coefficients, forward collision warning coefficients, lane departure warning coefficients and lane keep assist coefficients.” In an example where stability control corresponds to the claimed “at least one driving task,” Fung ¶ 241 further discloses that “response system 199 may set the activation threshold using the initial threshold setting and the stability control coefficient. For example, if the stability control coefficient has a value of 25%, the activation threshold may be up to 25% larger than the initial threshold setting… This arrangement helps to increase the sensitivity of the electronic stability control system by modifying the activation threshold in proportion to the state of the driver.”)
Fung does not specifically disclose “to restrict the at least one driving task for a specific time period based on the application of the penalty.” However, Hynes does teach this limitation. (See at least Hynes ¶¶ 8-9: “In another embodiment of the invention there is provided a method in which the method comprises the further step of, if an inappropriate user response is received, presenting a further attention verification test to the user via the user interface after a preset delay has expired. In this way, during the delay period, no user-initiated user interaction with the mobile communications device is possible until the next attention verification test is presented.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by maintaining the driver restriction for a certain period of time as taught by Hynes, because this modification should encourage the driver to pay more attention to driving; in the case of the driver being distracted by a mobile communications device, maintaining the restriction for a specific time period “should encourage a driver to desist in attempting to use the mobile communications device.” (See at least Hynes ¶¶ 8-9.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Karapantelakis et al. (WO 2017/097381 A1), hereinafter Karapantelakis.	
Regarding claim 5:
Fung discloses “The vehicle control apparatus according to claim 1,” but does not explicitly disclose “wherein the penalty application section is further configured to apply the penalty based on at least one of; a number of occurrences of the driving intervention level less than the threshold value, or  a frequency of occurrences of the application of the penalty.” However, Karapantelakis does teach this limitation. (See at least Karapantelakis p. 4, eighth paragraph: “A more intense indication may also be that a repeated sound signal or blinking light increases its repetition frequency or changes repetition pattern in a way that catches the driver's attention.” This teaches to apply the penalty based on the number of occurrences as claimed.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by changing the frequency or pattern of the output indication based on how many times it has already been output as taught by Karapantelakis, because this change in frequency or pattern can better catch the driver’s attention. (See at least Karapantelakis p. 4, eighth paragraph.)
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Holub et al. (US 2018/0093675 A1), hereinafter Holub.	
	Regarding claim 8:
Fung discloses “The vehicle control apparatus according to claim 1,” but does not specifically disclose “wherein the application of the penalty corresponds to control of movement of a backrest of a driver seat of the vehicle towards a vertical direction relative to a seating surface of the vehicle.” However, Holub does teach this limitation. (See at least Holub ¶¶ 25 and 35: “the transition manager 114 may reposition the steering wheel 118 and transition the seat 116 from a laid back position to an upright position.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by moving the seat to an upright position based on the condition of the driver as taught by Holub, because this modification can be used “to wake the driver 104 when measurements from the sensors 110a-110a and/or cameras 112a and 112b indicate that the driver 104 is sleeping.” This is necessary since even autonomous vehicles can sometimes require the intervention of a human driver. (See at least Holub ¶¶ 2 and 35.)
	Regarding claim 11:
Fung discloses “The vehicle control apparatus according to claim 1,” but does not specifically disclose “wherein the application of the penalty corresponds to change of a traveling route of the vehicle.” However, Holub does teach this limitation. (See at least Holub ¶ 27: “the transition manager 114 may direct the autonomy unit 106 to navigate the vehicle 102 onto the shoulder of the road, into a rest area, or into a location designated for the vehicle 102 to wait (such as a ride share parking lot, an emergency turn off, etc.).” Navigating the vehicle in this way reads on changing the traveling route of the vehicle.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by diverting the vehicle from its travel route based on the condition of the driver as taught by Holub, because this modification can serve as an emergency contingency when the system “determines that the driver is not capable of assuming control of the vehicle based on the condition of the driver.” This is necessary since even autonomous vehicles can sometimes require the intervention of a human driver. (See at least Holub ¶¶ 2 and 14.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 12 above, and further in view of Fang (CN 105857076 A).
Regarding claim 13:
Fung discloses “The vehicle control apparatus according to claim 12,” but does not specifically disclose “wherein the penalty application section is further configured to restrict a start operation of the vehicle for a specific time period.” However, Fang does teach this limitation. (See at least Fang Abstract: “when the device detects that the driver drinks the wine, the vehicle automatically powers off and starts timing, so that the vehicle cannot restart within a certain time.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by restricting the vehicle from starting for a certain time period as taught by Fang, because Fang discloses that “serious consequences on the driver self or other persons due to drunk driving of the driver can be greatly avoided.” (See at least Fang Abstract.) The same logic would also apply for a driver who is tired or generally inattentive rather than drunk.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Manotas, Jr. (US 2010/0214105 A1), hereinafter Manotas.
Regarding claim 16:
Fung discloses “The vehicle control apparatus according to claim 1,” but does not specifically disclose “wherein the driver monitoring section is further configured to detect the driving intervention level based on the application of the penalty, and the penalty application section is configured to control the output section to stop the application of the penalty based on the driving intervention level more than the threshold value. However, Manotas does teach these limitations. (See at least Manotas ¶¶ 31 and 38-39: “tilting of the driver's head beyond a threshold amount in any direction, forward, backward, or laterally, combined with increased frequency or duration of closure of the driver's eyelid(s) results in a determination of driver drowsiness.” Further, “the algorithm waits three seconds and checks the immediately preceding three seconds of images to determine whether the eyes have remained closed. If so, then driver drowsiness is confirmed and operation proceeds to step 308, where the alarm bit is set, as at 26 in FIG. 1. In response to the alarm bit being set in step 308, audio speaker 18 may be activated in order to awaken the driver… If it is determined in steps 306 and 310 that the driver's eyes are no longer closed and his head is no longer tilted, then the sensory stimuli may be stopped.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Fung by stopping the application of the penalty in response to an improvement in driver behavior as taught by Manotas, because this allows the system to detect whether the penalty was successful in alerting the driver; this can also help to reduce the amount of unnecessary alarms. (See at least Manotas ¶ 31.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662